Citation Nr: 0802097	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for fungus 
of the feet and groin, and an unspecified skin disability, 
all claimed as secondary to Agent Orange exposure during 
military service.  The veteran subsequently initiated and 
perfected appeals of these determinations.  

This issue was originally decided by the RO as three separate 
issues: service connection for fungus of the feet, service 
connection for fungus of the groin, and service connection 
for an unspecified skin disability.  However, because the 
veteran asserts these disabilities are of a similar nature 
and all result from exposure to Agent Orange during military 
service, consolidation of the appeal into a single issue, as 
characterized on the first page, is appropriate.  

This issue was originally remanded by the Board in December 
2004.  In March 2006 the veteran testified before the 
undersigned Veterans Law Judge, seated at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a skin disability, 
to include as secondary to Agent Orange exposure.  As the 
veteran had confirmed service in Vietnam between January 1962 
and May 1975, his exposure to herbicides is presumed.  
38 C.F.R. § 3.307(a)(6) (2007).  Review of his service 
medical records reflects no diagnosis of or treatment for any 
type of fungal growth or skin rash.  However, the Board notes 
the veteran was awarded the Combat Infantryman's Badge, 
indicative of combat participation.  In considering claims of 
veterans who engaged in combat, the adverse effect of not 
having an official report of an inservice injury or disease 
can be overcome by satisfactory lay or other evidence which 
shall be sufficient proof of service occurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of service.  38 U.S.C.A. § 1154(b) (West 2002).  
These veterans may prove service connection by "satisfactory 
lay or other evidence" even in the absence of official 
records.  § 1154(b) relaxes evidentiary standards so that 
"satisfactory lay or other evidence" can be used by combat 
veterans to demonstrate incurrence or aggravation of a 
disability in service.  

The Board also notes that the veteran is claiming a skin 
disability.  While the veteran, as a layperson, may not offer 
expert medical opinion evidence to VA, he may testify 
regarding easily observable symptomatology, such as skin 
eruptions and related disorders.  See Falzone v. Brown, 8 
Vet. App. 398 (1995).  Furthermore, his VA treatment records 
from approximately 1990 onward confirm diagnosis of and 
treatment for various skin disabilities of the feet, groin, 
hands, and lower extremities.  

The veteran's first complaints of a rash date to April 1990, 
when he reported a rash of both feet and behind his knees.  
Physical examination revealed typical tinea lesions.  Tinea 
imbricata was diagnosed, and he was given medication.  In 
December 1991, he sought treatment for a rash of both legs.  
Eczema was diagnosed at that time.  An erythematous patch, 
thought to be fungal in nature, was noted at the groin in 
September 1992.  He was seen at the VA dermatological clinic 
in May 1993, when chronic dermatitis of the hands was 
reported.  He was given a medicated cream.  He again sought 
treatment for a skin rash of the hands in July and August 
1993.  Hyperpigmented patches were also observed along the 
legs, and dishydrotic eczema was diagnosed.  In February 
1994, he was seen for itchy nodular lesions on the sole of 
the right foot.  Dishydrotic eczema was again diagnosed, 
along with pruritis.  The veteran was given a medicated 
lotion.  Similar lesions were seen on his left foot in April 
1994.  

In April 1999, the veteran was again treated for a rash of 
the groin, behind his knees, and of the feet.  A longstanding 
history of skin rashes was reported.  Tinea cruris of the 
groin and tinea pedis of the feet was suspected.  He was 
again given medication lotion.  An April 2001 VA examination 
of the veteran's skin noted his several shell fragment wound 
scars of the abdomen and lower extremities, but was negative 
for any indication of rashes, lesions, eruptions, or similar 
skin disorders.  From November to December 2002, the veteran 
was hospitalized at a VA Medical Center for treatment of his 
post-traumatic stress disorder (PTSD).  Tinea pedis of both 
feet was noted during his hospitalization.  In March 2003, 
the veteran sought treatment for a blister of the right foot.  
A past history of foot blisters was noted.  

At his March 2006 personal hearing before the undersigned 
Veterans Law Judge, he stated he first noticed fungal growths 
of his feet, groin, and back while serving in Vietnam.  He 
stated he was frequently in the field, and did not have 
access to clean clothing and proper sanitation.  In April 
2006, he submitted lay statements from his mother, daughter, 
and wife, indicating the veteran had a long history of skin 
rashes, especially of the feet and groin.  

As the veteran has presented competent medical evidence of a 
current skin disorder, as well as competent lay evidence of 
continuity of symptomatology since combat service in Vietnam, 
additional development is required by VA.  VA is obligated to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007).  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007).  The RO should also request any additional VA 
treatment records pertinent to his service connection claim 
for a skin disorder, as the veteran reported ongoing VA 
treatment at his March 2006 hearing, and no additional VA 
treatment records have been obtained since that time.  

The Board also notes the veteran submitted the aforementioned 
lay statements in April 2006, after the RO issued the March 
2005 statement of the case.  As this pertinent evidence was 
not considered by the RO, the agency of original 
jurisdiction, and the veteran has not waived such review, it 
must be considered by the RO prior to any final Board 
adjudication.  See 38 C.F.R. § 20.1304 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any 
additional VA treatment records not 
already obtained and pertinent to the 
veteran's service connection claim for a 
skin disorder.  If no additional VA 
treatment records are available, that fact 
must be noted for the record.  

2.  The veteran should be afforded a VA 
dermatological examination for the purpose 
of evaluating any current skin disability, 
claimed as secondary to Agent Orange 
exposure.  The claims file must be 
furnished to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests, as determined 
by the examiner, should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  After fully 
examining the veteran and reviewing his 
medical history, the examiner should state 
whether the veteran warrants a current 
diagnosis of a skin disorder, other than 
shell fragment wound scarring.  For any 
skin disorder present, the examiner should 
state, based on a review of the claims 
file and the examination findings, the 
medical probability (less likely than not; 
at least as likely as not; or more likely 
than not) that such a disorder was 
incurred during military service, or is 
proximately due to or the result of 
herbicide exposure.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

3.  When the development requested has 
been completed, the issue on appeal should 
again be reviewed by the RO on the basis 
of any additional evidence received.  If 
the benefit sought on appeal is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


